Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Response to Arguments
Applicant’s Arguments/Remarks filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 8, that: The cited portion of Martin, on page 11 of the Office Action, includes paragraph [0102], which states, "For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation." The determinization of beam sizes by location and orientation fails to disclose or teach a set of spot patterns corresponding to each of a set of breathing phases at a current gantry angle, as recited in the claims. Instead of spot patterns corresponding to breathing phases, Martin appears to merely consider different beam sizes and positions based on location and orientation of a rotating gantry.
Applicant argues, see Remarks, pg(s). 8, that: Further, Filiberti appears to limit any consideration of breathing phase to gating a beam during breathing phases other than a single selected moment during the breathing phase. For example, paragraph [0097] states that, "the may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range." Further, even if the Filiberti system is delivering a beam during a particular breathing phase, Filiberti does not appear to teach or disclose "a set of spot patterns corresponding to each of the set of breathing phases at the current gantry angle," as claimed.

In response to item(s) 2-3 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. FILIBERTI et al. (US 20180185671 A1) discloses using a set of spot patterns corresponding to each of a set of breathing phases at a current gantry angle [0097-0098] [0247]-0248]. FILIBERTI delivers irradiation pattern spot(s) (from a set of spots), and that the delivered irradiation pattern spot(s) are for a/that gantry angle and target breathing phase location/displacement, which would be due to that current target breathing phase [0097-0098] [0247]-0248]. Also, FILIBERTI [0097] states that "the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range."  FILIBERTI discloses gating the beam [0097 Note “based on the determined amplitude and/or phase, or detection of non-periodicity”], based upon certain events. But, FILIBERTI, at [0097], also states that [0097 Note “the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target”].  FILIBERTI discloses tracking the target movements with the beam irradiation [0097] , and that the beam can be gated when an irregular movement occurs [0097] to prevent irradiation of healthy tissue.
See, FILIBERTI: 
[0097] In some embodiments, when using the system 10 of FIG. 1B, the radiation source 20 is rotated about the patient 28 to deliver treatment radiation from a plurality of gantry angles, for example, as in arc therapy. As treatment radiation is being delivered to the patient 28, the state of the patient 28, such as the patient's breathing states, may be monitored. In some embodiments, the processing unit 54 processes the signals from the camera 102 to determine breathing amplitudes of the patient 28, and then gates the delivery of the treatment radiation based on the amplitudes. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range. In other embodiments, the processing unit 54 processes the signals from the camera 102 to determine respiratory phases of the patient 28, and then gates the delivery of the treatment radiation based on the respiratory phases. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range. In further embodiments, the processing unit 54 processes the signals from the camera 102 to detect non-periodicity, and then gates the delivery of the treatment radiation based on the detection of non-periodicity. In other embodiments, instead of, or in addition to, controlling the delivery of radiation, the processing unit 54 may be configured to control the gantry 12 (e.g., stop, accelerate, or decelerate the gantry 12), and/or to position the patient support 14, based on the determined amplitude and/or phase, or detection of non-periodicity. In further embodiments, the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target.; Note the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range; and Note the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target;];
 [0098] During the treatment process, the processing unit 54 monitors the patient's 28 breathing, and correlates feature(s) of the breathing (such as breathing signals, breathing amplitudes, breathing phases, breathing hysteresis, etc.) with positions of internal target region that is being irradiated by the radiation beam 26. For example, based on images received from the camera 102, the processing unit 54 then determines the phase/amplitude of the breathing cycle. The phase of the breathing cycle or the amplitude is then used by the processing unit 54 to determine a position of the internal target region based on a pre-established relationship between breathing phase/amplitude and position of internal target region. In some embodiments, the relationship between the breathing phase/amplitude and target position may be pre -determined by a physician during a treatment planning process. For example, during a treatment planning process, it may be determined that when a patient is at breathing phase=40.degree., the corresponding position of the internal target region is at position X=45 mm, Y=23 mm, and Z=6 mm relative to the isocenter. This technique allows the treatment radiation system 10 to target delivery of radiation towards the target region based on breathing signals obtained by the system 10.]
[0247] Furthermore, in one or more embodiments described herein, the apparatus 400 may be configured to provide settings suggestions at various gantry angles based on the type of motion monitoring system selected, and the motion management option(s). By means of non-limiting examples, the settings suggestions may be beam shape, beam energy, beam-on duration, etc.];
 [0248] Also, in one or more embodiments, the apparatus 400 may be configured to determine dose distribution changes that correspond with respective settings suggestions. ].

Martin et al. (US 20150360052 A1) discloses using different beam diameter sizes based on gantry angles and target anatomy/location data, see [0102] [0104] 
[0011] [0014] [0068] [0102] [0104] [0113].  Martin discloses that the first spot size larger than the second spot size [0011] [0014] [0068] [0102] [0104] [0113] and wherein each of the first set of spots are located closer to the isocentric axis [0014] than each of the second set of spots [0011] 
[0011] In the context of the present invention, a shot (or dose shot) is then a radiation dose delivered from a given location, incidence angle, with a given shape and weight. A treatment session can comprise a plurality of shots of different sizes and shapes.];
[0014] For each shot, the user, i.e. the doctor(s) and/or the physicist, has to determine its location and incidence angle in the target area, as well as the size and shape of the irradiation dose to be delivered around the isocentre.]; 
[0068] A dictionary composed by a large set of beams covering totally or partially the set of possible beam locations, incidence angles, sizes and shapes, can be computed. After this computation, a convex optimization problem can be solved to determine the optimal plan, i.e. the optimal subset of those beams as well as their amplitude, so as to meet the defined constraints.]; 
[0102] For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation.]; 
[0104] In one preferred embodiment, this step can be performed by considering pre-calculated individual dose profiles, produced by a set of individual beams with different locations, orientations, sizes and shapes, and by translating them to all the considered grid points. This step can also be performed by taking into account the physical properties of the patient's anatomy, based for instance on the medical images acquired for the planning.];
[0113] As optimization criteria, it is find a plan that minimizes a weighted L1 norm of vector s (i.e. the sum of the elements of the vector s) and meets all the dose constraints. The weighted L1 norm of s is closely related to the treatment time. This optimization problem can advantageously be formulated as a convex optimization problem (step 50), as only the weights simultaneously optimize the locations, sizes, shapes, and weights of the individual dose shots so as to guarantee a dose constraint will result in a non-convex optimization problem). In another embodiment, it is find a plan that minimizes a weighted L0 norm of vector s (i.e. the number of the elements of the vector s that are different from zero) and meets all the dose constraints. In another embodiment, it is find a plan that minimizes a weighted L2 norm of vector s and meets all the dose constraints.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1-16, 18-20 and 22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over FILIBERTI et al. (US 20180185671 A1) in view of Martin et al. (US 20150360052 A1).
Regarding claim 1, FILIBERTI discloses a method of delivering a particle beam (figs. 1a-1b, 26) towards a target (28) based on a periodic cycle [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248], the method comprising:
determining a current  breathing phase [0098] [0038] based on the periodic cycle [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248] the breathing phase determined from a set of breathing phases of the periodic cycle, and the breathing phase indicating a location of the target [0098];; 
identifying a current gantry (12) angle of the particle beam (26) [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248]; 
0097], [0247]   [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248] from a set of spot patterns corresponding to each of the set of breathing phases [0098] at the current gantry angle [0097], [0247], [0098], and
determining a set of beamlets (comprising 26) based on the pattern of spots [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248]; wherein a respective beamlet of the set of beamlets has a diameter corresponding to a size of a respective spot for delivery, the set of beamlets including at least one beamlet having a first diameter (inherent) corresponding to the first size and selected to be delivered at a first spot of the pattern of spots (inherent as that beamlet is irradiated to the target spot/location), and at least one beamlet having a second diameter (inherent) corresponding to be delivered [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248];  and
continuously delivering (according to the treatment plan devised) at least a portion of  the set of beamlets (comprising 26) to the target using the particle beam (26) over a range of gantry angles [0097] including the current gantry angle [0097] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248]; 
wherein the particle beam is delivered continuously throughout a radiation session along a plurality of ranges of gantry angles including the range of gantry angles [0097-0098] [0237] [0247]; 
 (fig. 1a, patient 28, patient support/couch 14, fiducial 90, gantry 12, beam 26, collimator 22, radiation source 20 and imager 80; imaging device 150 and imager 154, controller 18); 
[0007] An apparatus for assisting a selection of motion management technique for use with a treatment machine having an energy source, comprises: one or more input for obtaining a motion trace of a target in a patient to be treated, and/or for obtaining motion data of a fiducial; determine motion management data based at least in part on at least a portion of the motion trace of the target and/or at least a portion of the motion data of the fiducial, wherein the motion management data indicates desirability and/or undesirability of one or more motion management option(s); wherein the motion management processor is also configured to output the motion management data for assisting the selection of the motion management technique for use with the treatment machine.];
[0038] Optionally, the motion management data also indicates one or more of: an amount of movement of the target over a breathing cycle, an amount of movement of the target inside a percentage of a breathing amplitude, an amount of movement of the target over a certain phase range of a breathing cycle, gantry angle(s) or a range of gantry angles at or over which a distance between the target and a critical structure is less than a prescribed value, a duration for which the target does not shift by more than a prescribed distance during an exhale phase, a duration for which the target does not shift by more than a prescribed distance during an inhale phase, motion information regarding an organ at risk, an amount of movement of a critical organ over a breathing cycle, an amount of movement of the critical organ inside a percentage of a breathing amplitude, an amount of movement of the critical organ over a certain phase range of the breathing cycle, a duration for which the critical organ does not shift by more than a prescribed distance during the exhale phase, a duration for which the critical organ does not shift by more than a prescribed distance during the inhale phase, dose volume parameter that depends on a chosen motion management scheme, an estimated treatment time, dose robustness measure based on motion variability, or any combination of the foregoing.];
[0039] Optionally, the motion management data comprises one or more setting recommendations selected from the group consisting of: gating window for performing gating of radiation deliveries, gating window at different gantry angles, a change in gating window(s) depending on angles or angle segments, tracking parameter(s) for MLC or couch, optimal collimator settings at different gantry positions, and parameter suggestion for predicting motion.];
[0089] FIG. 1A illustrates a radiation system 10. The system 10 is a treatment system that includes a gantry 12, a patient support 14 for supporting a patient 28, and a control system 18 for controlling an operation of the gantry 12. The gantry 12 is in a form of an arm, but in other embodiments, the gantry 12 may have other forms (such as a ring form, etc.). The system 10 also includes a radiation source 20 that projects a beam 26 of radiation towards a patient 28 while the patient 28 is supported on support 14, and a collimator system 22 for controlling a delivery of the radiation beam 26. The collimator may be configured to adjust a cross sectional shape of the beam 26. The radiation source 20 can be configured to generate a cone beam, a fan beam, or other types of radiation beams in different embodiments.]; 
[0091] In the illustrated embodiments, the control system 18 includes a processing unit 54, such as a computer processor, coupled to a control 40. The control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data. The operation of the radiation source 20 and the gantry 12 are controlled by the control 40, which provides power and timing signals to the radiation source 20, and controls a rotational speed and position of the gantry 12, based on signals received from the processor 54. In some cases, the control 40 may also control the collimator system 22 and the position of the patient support 14. Although the control 40 is shown as a separate component from the gantry 12 and the processor 54, in alternative embodiments, the control 40 can be a part of the gantry 12 or the processing unit 54.];
[0097] In some embodiments, when using the system 10 of FIG. 1B, the radiation source 20 is rotated about the patient 28 to deliver treatment radiation from a plurality of gantry angles, for example, as in arc therapy. As treatment radiation is being delivered to the patient 28, the state of the patient 28, such as the patient's breathing states, may be monitored. In some embodiments, the processing unit 54 processes the signals from the camera 102 to determine breathing amplitudes of the patient 28, and then gates the delivery of the treatment radiation based on the amplitudes. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range. In other embodiments, the processing unit 54 processes the signals from the camera 102 to determine respiratory phases of the patient 28, and then gates the delivery of the treatment radiation based on the respiratory phases. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range. In further embodiments, the processing unit 54 processes the signals from the camera 102 to detect non-periodicity, and then gates the delivery of the treatment radiation based on the detection of non-periodicity. In other embodiments, instead of, or in addition to, controlling the delivery of radiation, the processing unit 54 may be configured to control the gantry 12 (e.g., stop, accelerate, or decelerate the gantry 12), and/or to position the patient support 14, based on the determined amplitude and/or phase, or detection of non-periodicity. In further embodiments, the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target.; Note the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range; and Note the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target;];
(Note processing unit 54 controls the beam irradiation on state, based on the patient’s motion phase range and also so as to follow/track patient movement relative to the gantry which implies that the processor unit 54 controls the beam irradiation and gantry angles to track the patient’s movement wherein during certain ranges of patient movement the beam continuously irradiates the target throughout a range of gantry angles, the range of gantry angles including the/a current gantry angle); 
[0098] During the treatment process, the processing unit 54 monitors the patient's 28 breathing, and correlates feature(s) of the breathing (such as breathing signals, breathing amplitudes, breathing phases, breathing hysteresis, etc.) with positions of internal target region that is being irradiated by the radiation beam 26. For example, based on images received from the camera 102, the processing unit 54 then determines the phase/amplitude of the breathing cycle. The phase of the breathing cycle or the amplitude is then used by the processing unit 54 to determine a position of the internal target region based on a pre-established relationship between breathing phase/amplitude and position of internal target region. In some embodiments, the relationship between the breathing phase/amplitude and target position may be pre -determined by a physician during a treatment planning process. For example, during a treatment planning process, it may be determined that when a patient is at breathing phase=40.degree., the corresponding position of the internal target region is at position X=45 mm, Y=23 mm, and Z=6 mm relative to the isocenter. This technique allows the treatment radiation system 10 to target delivery of radiation towards the target region based on breathing signals obtained by the system 10.]
[0104] It should be noted that field tracking refers to actively shaping an energy beam with using a collimator based on target motion. The collimator may be a multi-leaves collimator (MLC). Thus, MLC tracking may be an example of field tracking.]; 
[0237] Optionally, the motion management data comprises one or more setting recommendations selected from the group consisting of: gating window for performing gating of radiation deliveries, gating window at different gantry angles, a change in gating window(s) depending on angles or angle segments, tracking parameter(s) for MLC or couch, optimal collimator settings at different gantry positions, and parameter suggestion for predicting motion.]; 
, the apparatus 400 may be configured to provide settings suggestions at various gantry angles based on the type of motion monitoring system selected, and the motion management option(s). By means of non-limiting examples, the settings suggestions may be beam shape, beam energy, beam-on duration, etc.; Note the “beam-on duration” can be controlled per various gantry angles];
 [0248] Also, in one or more embodiments, the apparatus 400 may be configured to determine dose distribution changes that correspond with respective settings suggestions. ].
     	But FILIBERTI fails to explicitly disclose (see underlined section) determining a set of beamlets based on the pattern of spots, wherein a respective beamlet of the set of beamlets has a diameter corresponding to a size of a respective spot for delivery, the set of beamlets including at least one beamlet having a first diameter corresponding to the first size and selected to be delivered at a first spot of the pattern of spots, and at least one beamlet having a second diameter corresponding to the second size and selected to be delivered at a second spot of the pattern of spots the second diameter different than the first diameter.
    	Martin, however, discloses determining a set of beamlets based on the pattern of spots [0011] [0014] [0068] [0102] [0104] [0113], wherein a respective beamlet of the set of beamlets has a diameter corresponding to a size of a respective spot for delivery [0011] [0014] [0068] [0102] [0104] [0113],, the set of beamlets including at least one beamlet having a first diameter [0011] [0014] [0068] [0102] [0104] [0113], corresponding to the first size and selected to be delivered at a first spot of the pattern of spots [0011] [0014] [0068] [0102] [0104] [0113], and at least one beamlet having a second diameter corresponding to the second size [0011] [0014] [0068] [0102] [0104] [0113] and selected to be delivered at a second spot of the pattern of spots [0011] [0014] [0068] [0102] [0104] [0113] the second diameter different than the first diameter [0011] [0068] [0102] [0104] [0113]
a shot (or dose shot) is then a radiation dose delivered from a given location, incidence angle, with a given shape and weight. A treatment session can comprise a plurality of shots of different sizes and shapes.];
[0014] For each shot, the user, i.e. the doctor(s) and/or the physicist, has to determine its location and incidence angle in the target area, as well as the size and shape of the irradiation dose to be delivered around the isocentre.]; 
[0068] A dictionary composed by a large set of beams covering totally or partially the set of possible beam locations, incidence angles, sizes and shapes, can be computed. After this computation, a convex optimization problem can be solved to determine the optimal plan, i.e. the optimal subset of those beams as well as their amplitude, so as to meet the defined constraints.]; 
[0102] For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation.]; 
[0104] In one preferred embodiment, this step can be performed by considering pre-calculated individual dose profiles, produced by a set of individual beams with different locations, orientations, sizes and shapes, and by translating them to all the considered grid points. This step can also be performed by taking into account the physical properties of the patient's anatomy, based for instance on the medical images acquired for the planning.];
[0113] As optimization criteria, it is find a plan that minimizes a weighted L1 norm of vector s (i.e. the sum of the elements of the vector s) and meets all the dose constraints. The weighted L1 norm of s is closely related to the treatment time. This optimization problem can advantageously be formulated as a convex optimization problem (step 50), as only the weights of the individual dose shots are optimized (in fact simultaneously optimize the locations, sizes, shapes, and weights of the individual dose shots so as to guarantee a dose constraint will 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the dynamic selection of a pattern of irradiation spots based upon patient breathing phases and displacement(s) of FILIBERTI, with precomputed/determined beamlet spots and beam sizes selected for target spots, as taught by Martin, to use by combining prior art beam therapy systems according to known treatment planning optimization methods to yield predictable treatment optimization results (i.e., decreased treatment time and decreased radiation dosages to healthy tissue).

     	Regarding claim 4, FILIBERTI discloses a method of delivering a particle beam (figs. 1a-1b, 26) at a particular gantry (12) angle towards a moving target (28), wherein the particle beam (26) is delivered based on a set of control points [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248], the method comprising:
identifying a layer for the target (28) having a particular position within the target (28) [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248];
tracking movement of the target (28) in an x-direction, a y-direction, and a z-direction [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248];
identifying a physical location of the layer during a current particular phase [0098] [0038] of a periodic cycle [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248], the particular phase determined from a set of phases of the periodic cycle [0098];   
selecting a set of parameters to deliver a predetermined radiation dose to the layer during the particular phase [0098] and at a particular gantry angle [0097] [0247]   [0007] [0038-the set of parameters selected from a group of parameter sets corresponding to each of the set of phases [0098] at the particular gantry angle [0097], [0247], [0098]; wherein the predetermined radiation dose includes a set of beamlets including at least one beamlet having a first diameter (inherent) corresponding to a first size specified in the set of parameters and selected to be delivered at a first portion of the physical location [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248], and at least one beamlet having a second diameter (inherent) corresponding to be delivered
continuously delivering (according to the treatment plan devised) at least a portion of the predetermined radiation dose (of 26) to the layer during the particular phase [0097] and over a range of gantry angles [0097] including the particular gantry angle [0097], using the set of parameters [0097] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0237] [0247-0248];
wherein the particle beam is delivered continuously throughout a radiation session along a plurality of ranges of gantry angles including the range of gantry angles [0097-0098] [0237] [0247]; 
	(fig. 1a, patient 28, patient support/couch 14, fiducial 90, gantry 12, beam 26, collimator 22, radiation source 20 and imager 80; imaging device 150 and imager 154, controller 18); 
 [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0237] [0247-0248];
 [0097] In some embodiments, when using the system 10 of FIG. 1B, the radiation source 20 is rotated about the patient 28 to deliver treatment radiation from a plurality of gantry angles, for example, as in arc therapy. As treatment radiation is being delivered to the patient 28, the state of the patient 28, such as the patient's breathing states, may be monitored. In some embodiments, the processing unit 54 processes the signals from the camera 102 to determine breathing amplitudes of the patient 28, and then gates the delivery of the treatment radiation based on the amplitudes. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range. In other embodiments, the processing unit 54 processes the signals from the camera 102 to determine respiratory phases of the patient 28, and then gates the delivery of the treatment radiation based on the respiratory phases. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range. In further embodiments, the processing unit 54 processes the signals from the camera 102 to detect non-periodicity, and then gates the delivery of the treatment radiation based on the detection of non-periodicity. In other embodiments, instead of, or in addition to, controlling the delivery of radiation, the processing unit 54 may be configured to control the gantry 12 (e.g., stop, accelerate, or decelerate the gantry 12), and/or to position the patient support 14, based on the determined amplitude and/or phase, or detection of non-periodicity. In further embodiments, the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target.; Note the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range; and Note the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target;];
(Note processing unit 54 controls the beam irradiation on state, based on the patient’s motion phase range and also so as to follow/track patient movement relative to the gantry which implies that the processor unit 54 controls the beam irradiation and gantry angles to track the patient’s movement wherein during certain ranges of patient movement the beam continuously irradiates the target throughout a range of gantry angles, the range of gantry angles including the/a current gantry angle).
see underlined section) selecting a set of parameters to deliver a predetermined radiation dose to the layer during the particular phase and at a particular gantry angle, wherein the predetermined radiation dose includes a set of beamlets including at least one beamlet having a first diameter corresponding to a first size specified in the set of parameters and selected to be delivered at a first portion of the physical location, and at least one beamlet having a second diameter corresponding to a second size specified in the set of parameters and selected to be delivered at a second portion of the physical location the second diameter different than the first diameter.
    	Martin, however, discloses selecting a set of parameters to deliver a predetermined radiation dose to the layer [0011] [0014] [0068] [0102] [0104] [0113], wherein the predetermined radiation dose includes a set of beamlets including at least one beamlet having a first diameter [0011] [0014] [0068] [0102] [0104] [0113], corresponding to a first size specified in the set of parameters and selected to be delivered at a first portion of the physical location [0011] [0014] [0068] [0102] [0104] [0113],, and at least one beamlet having a second diameter corresponding to a second size [0011] [0014] [0068] [0102] [0104] [0113], specified in the set of parameters and selected to be delivered at a second portion of the physical location [0011] [0014] [0068] [0102] [0104] [0113] the second diameter different than the first diameter [0011] [0068] [0102] [0104] [0113],
 [0011] In the context of the present invention, a shot (or dose shot) is then a radiation dose delivered from a given location, incidence angle, with a given shape and weight. A treatment session can comprise a plurality of shots of different sizes and shapes.];
[0014] For each shot, the user, i.e. the doctor(s) and/or the physicist, has to determine its location and incidence angle in the target area, as well as the size and shape of the irradiation dose to be delivered around the isocentre.]; 
[0068] A dictionary composed by a large set of beams covering totally or partially the set of possible beam locations, incidence angles, sizes and shapes, can be computed. After to determine the optimal plan, i.e. the optimal subset of those beams as well as their amplitude, so as to meet the defined constraints.]; 
[0102] For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation.]; 
[0104] In one preferred embodiment, this step can be performed by considering pre-calculated individual dose profiles, produced by a set of individual beams with different locations, orientations, sizes and shapes, and by translating them to all the considered grid points. This step can also be performed by taking into account the physical properties of the patient's anatomy, based for instance on the medical images acquired for the planning.];
[0113] As optimization criteria, it is find a plan that minimizes a weighted L1 norm of vector s (i.e. the sum of the elements of the vector s) and meets all the dose constraints. The weighted L1 norm of s is closely related to the treatment time. This optimization problem can advantageously be formulated as a convex optimization problem (step 50), as only the weights of the individual dose shots are optimized (in fact simultaneously optimize the locations, sizes, shapes, and weights of the individual dose shots so as to guarantee a dose constraint will result in a non-convex optimization problem). In another embodiment, it is find a plan that minimizes a weighted L0 norm of vector s (i.e. the number of the elements of the vector s that are different from zero) and meets all the dose constraints. In another embodiment, it is find a plan that minimizes a weighted L2 norm of vector s and meets all the dose constraints.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the selection of a pattern of irradiation spots based upon patient breathing/periodic phases and displacement(s) of FILIBERTI, with precomputed/determined beamlet spots and beam sizes selected for target 

     	Regarding claim 12, FILIBERTI discloses a method of delivering a particle beam (figs. 1a-1b, 26) towards a target (28), the method comprising:
determining a current patient state [0098] of a patient [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248], the current patient state [0098] determined from a set of patient states of a periodic cycle, and the current patient state indicating a location of the target [0098]:
identifying a current gantry (12) angle [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248];
determining a radiation dose corresponding to the current patient state [0098] and the current gantry angle [0097], [0247]     [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248], the radiation dose selected from a set of radiation doses corresponding to each of the set of patient states [0098] at the current gantry angle [0097], [0247], [0098]; and
wherein the radiation dose includes a set of beamlets including at least one beamlet having a first diameter (inherent) selected to be delivered at a first portion of the target [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248] and at least one beamlet having a second diameter (inherent)  [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248]: and  
continuously delivering (according to the treatment plan devised) at least a portion of the radiation dose (of 26) to the target (28), starting at the current patient state [0097], and throughout a range of gantry angles (12) [0097], the range of gantry angles including the current gantry angle [0097] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0237] [0247-0248];
wherein the particle beam is delivered continuously throughout a radiation session along a plurality of ranges of gantry angles including the range of gantry angles [0097-0098] [0237] [0247]; 
	 (fig. 1a, patient 28, patient support/couch 14, fiducial 90, gantry 12, beam 26, collimator 22, radiation source 20 and imager 80; imaging device 150 and imager 154, controller 18); 
 [0097] In some embodiments, when using the system 10 of FIG. 1B, the radiation source 20 is rotated about the patient 28 to deliver treatment radiation from a plurality of gantry angles, for example, as in arc therapy. As treatment radiation is being delivered to the patient 28, the state of the patient 28, such as the patient's breathing states, may be monitored. In some embodiments, the processing unit 54 processes the signals from the camera 102 to determine breathing amplitudes of the patient 28, and then gates the delivery of the treatment radiation based on the amplitudes. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range. In other embodiments, the processing unit 54 processes the signals from the camera 102 to determine respiratory phases of the patient 28, and then gates the delivery of the treatment radiation based on the respiratory phases. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range. In further embodiments, the processing unit 54 processes the signals from the camera 102 to detect non-periodicity, and then gates the delivery of the treatment radiation based on the detection of non-periodicity. In other embodiments, instead of, or in addition to, controlling the delivery of radiation, the processing unit 54 may be configured to control the gantry 12 (e.g., stop, accelerate, or decelerate the gantry 12), and/or to position the patient support 14, based on the determined amplitude and/or phase, or detection of non-periodicity. In further embodiments, the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target.; Note the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range; and Note the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target;];
(Note processing unit 54 controls the beam irradiation on state, based on the patient’s motion phase range and also so as to follow/track patient movement relative to the gantry which implies that the processor unit 54 controls the beam irradiation and gantry angles to track the patient’s movement wherein during certain ranges of patient movement the beam continuously irradiates the target throughout a range of gantry angles, the range of gantry angles including the/a current gantry angle).
But FILIBERTI fails to explicitly disclose (see underlined section) wherein the radiation dose includes a set of beamlets including at least one beamlet having a first diameter (inherent) selected to be delivered at a first portion of the target and at least one beamlet having a second diameter selected to be delivered at a second portion of the target the second diameter different than the first diameter. 
    	Martin, however, discloses wherein the radiation dose includes a set of beamlets including at least one beamlet having a first diameter (inherent) [0011] [0014] [0068] [0102] [0104] [0113], selected to be delivered at a first portion of the target [0011] [0014] [0068] [0102] [0104] [0113], and at least one beamlet having a second diameter (inherent) [0011] [0014] [0068] [0102] [0104] [0113], selected to be delivered at a second portion of the target [0011] [0014] [0068] [0102] [0104] [0113] the second diameter different than the first diameter [0011] [0068] [0102] [0104] [0113],
[0011] In the context of the present invention, a shot (or dose shot) is then a radiation dose delivered from a given location, incidence angle, with a given shape and weight. A treatment session can comprise a plurality of shots of different sizes and shapes.];
For each shot, the user, i.e. the doctor(s) and/or the physicist, has to determine its location and incidence angle in the target area, as well as the size and shape of the irradiation dose to be delivered around the isocentre.]; 
[0068] A dictionary composed by a large set of beams covering totally or partially the set of possible beam locations, incidence angles, sizes and shapes, can be computed. After this computation, a convex optimization problem can be solved to determine the optimal plan, i.e. the optimal subset of those beams as well as their amplitude, so as to meet the defined constraints.]; 
[0102] For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation.]; 
[0104] In one preferred embodiment, this step can be performed by considering pre-calculated individual dose profiles, produced by a set of individual beams with different locations, orientations, sizes and shapes, and by translating them to all the considered grid points. This step can also be performed by taking into account the physical properties of the patient's anatomy, based for instance on the medical images acquired for the planning.];
[0113] As optimization criteria, it is find a plan that minimizes a weighted L1 norm of vector s (i.e. the sum of the elements of the vector s) and meets all the dose constraints. The weighted L1 norm of s is closely related to the treatment time. This optimization problem can advantageously be formulated as a convex optimization problem (step 50), as only the weights of the individual dose shots are optimized (in fact simultaneously optimize the locations, sizes, shapes, and weights of the individual dose shots so as to guarantee a dose constraint will result in a non-convex optimization problem). In another embodiment, it is find a plan that minimizes a weighted L0 norm of vector s (i.e. the number of the elements of the vector s that 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the selection of a pattern of irradiation spots based upon patient breathing/periodic state phases and displacement(s) of FILIBERTI, with precomputed/determined beamlet spots and beam sizes selected for target spots, as taught by Martin, to use by combining prior art beam therapy systems according to known treatment planning optimization methods to yield predictable treatment optimization results (i.e., decreased treatment time and decreased radiation dosages to healthy tissue).

      	Regarding claim 2, FILIBERTI discloses that delivering the set of beamlets (comprising 26) further comprises delivering the set of beamlets (comprising 26) from a rotating gantry (12) towards the target (28) (fig. 1a-2a; the set of beamlets comprising beam 26) [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].
     	Regarding claim 3, FILIBERTI discloses determining a radiation dose based on a set of selected parameters for the current gantry (12) angle, wherein at least one parameter is an angle and a breath phrase [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].
     	Regarding claim 5, FILIBERTI discloses iterating through a plurality of target (28) layers at respective breathing phases [0038] and gantry (12) angles until each target (28) layer has received its respective predetermined dose delivered continuously [0097] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0237] [0247-0248]
(Note claim 5 claims that each target layer has received its respective predetermined dose delivered continuously, not that irradiation between layers is continuous); 
[0097] In some embodiments, when using the system 10 of FIG. 1B, the radiation source 20 is rotated about the patient 28 to deliver treatment radiation from a plurality of gantry angles, As treatment radiation is being delivered to the patient 28, the state of the patient 28, such as the patient's breathing states, may be monitored. In some embodiments, the processing unit 54 processes the signals from the camera 102 to determine breathing amplitudes of the patient 28, and then gates the delivery of the treatment radiation based on the amplitudes. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range. In other embodiments, the processing unit 54 processes the signals from the camera 102 to determine respiratory phases of the patient 28, and then gates the delivery of the treatment radiation based on the respiratory phases. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range. In further embodiments, the processing unit 54 processes the signals from the camera 102 to detect non-periodicity, and then gates the delivery of the treatment radiation based on the detection of non-periodicity. In other embodiments, instead of, or in addition to, controlling the delivery of radiation, the processing unit 54 may be configured to control the gantry 12 (e.g., stop, accelerate, or decelerate the gantry 12), and/or to position the patient support 14, based on the determined amplitude and/or phase, or detection of non-periodicity. In further embodiments, the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target.; Note the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range; and Note the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target;].

Regarding claim 6, FILIBERTI discloses that a radiation dose to be delivered differs at the physical location of the layer during different phases [0038] of the periodic cycle [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].
     	Regarding claim 7, FILIBERTI discloses that the set of parameters include a beam energy, the beam energy traveling to a predefined depth into the target (28) for the layer [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].
     	Regarding claim 8, FILIBERTI discloses that the set of parameters include a spot size [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248] [0039 Note collimator settings are controlled which controls beam spot size].
     	Regarding claim 9, FILIBERTI discloses that the set of parameters include a plurality of beamlets (comprising 26 at certain times/control settings), each beamlet having a different intensity (as determined by controller collimator settings per beam 26, at least), wherein the intensity is the number of particles delivered and each beamlet has a particular coordinate location (per gantry, beam and target relative positions) [0038] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248]
[0038] Optionally, the motion management data also indicates one or more of: an amount of movement of the target over a breathing cycle, an amount of movement of the target inside a percentage of a breathing amplitude, an amount of movement of the target over a certain phase range of a breathing cycle, gantry angle(s) or a range of gantry angles at or over which a distance between the target and a critical structure is less than a prescribed value, a duration for which the target does not shift by more than a prescribed distance during an exhale phase, a duration for which the target does not shift by more than a prescribed distance during an inhale phase, motion information regarding an organ at risk, an amount of movement of a critical organ over a breathing cycle, an amount of movement of the critical organ inside a percentage of a breathing amplitude, an amount of movement of the critical organ over a certain phase range of the breathing cycle, a duration for which the critical organ does not shift by more dose volume parameter that depends on a chosen motion management scheme, an estimated treatment time, dose robustness measure based on motion variability, or any combination of the foregoing.];
[0039] Optionally, the motion management data comprises one or more setting recommendations selected from the group consisting of: gating window for performing gating of radiation deliveries, gating window at different gantry angles, a change in gating window(s) depending on angles or angle segments, tracking parameter(s) for MLC or couch, optimal collimator settings at different gantry positions, and parameter suggestion for predicting motion.];
[0091] In the illustrated embodiments, the control system 18 includes a processing unit 54, such as a computer processor, coupled to a control 40. The control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data. The operation of the radiation source 20 and the gantry 12 are controlled by the control 40, which provides power and timing signals to the radiation source 20, and controls a rotational speed and position of the gantry 12, based on signals received from the processor 54. In some cases, the control 40 may also control the collimator system 22 and the position of the patient support 14. Although the control 40 is shown as a separate component from the gantry 12 and the processor 54, in alternative embodiments, the control 40 can be a part of the gantry 12 or the processing unit 54.];
[0247] Furthermore, in one or more embodiments described herein, the apparatus 400 may be configured to provide settings suggestions at various gantry angles based on the type of motion monitoring system selected, and the motion management option(s). By means of non-limiting examples, the settings suggestions may be beam shape, beam energy, beam-on duration, etc. ]; 
apparatus 400 may be configured to determine dose distribution changes that correspond with respective settings suggestions. ].
     	Regarding claim 10, FILIBERTI discloses that a first beamlet of the plurality of beamlets (comprising 26 at a certain time/control setting) has a first intensity  (as determined by controller collimator settings per beam 26, at least) for the layer at a first phase of the periodic cycle, a second beamlet of the plurality of beamlets (comprising 26 at a certain time/control setting) has a second intensity  (as determined by controller collimator settings per beam 26, at least) for the layer at a second phase of the periodic cycle, and a third beamlet of the plurality of beamlets (comprising 26 at a certain time/control setting) has a third intensity  (as determined by controller collimator settings per beam 26, at least) for a second layer at the first phase of the periodic cycle (per gantry, beam and target relative positions) [0038] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248] 
     	Regarding claim 11, FILIBERTI discloses that the periodic cycle is a respiratory breathing cycle [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].

Regarding claim 13, FILIBERTI discloses iterating continuously  through a plurality of ranges of gantry (12) angles at respective patient states until the target (28) has received its predetermined dose [0097-0098] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0237] [0247-0248] 
(Note claim 13 claims continuous iteration not continuous irradiation); 
[0097] In some embodiments, when using the system 10 of FIG. 1B, the radiation source 20 is rotated about the patient 28 to deliver treatment radiation from a plurality of gantry angles, for example, as in arc therapy. As treatment radiation is being delivered to the patient 28, the state of the patient 28, such as the patient's breathing states, may be monitored. In some embodiments, the processing unit 54 processes the signals from the camera 102 to determine breathing amplitudes of the patient 28, and then gates the delivery of the treatment radiation based on the amplitudes. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined amplitude is within a prescribed amplitude range. In other embodiments, the processing unit 54 processes the signals from the camera 102 to determine respiratory phases of the patient 28, and then gates the delivery of the treatment radiation based on the respiratory phases. For example, the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range. In further embodiments, the processing unit 54 processes the signals from the camera 102 to detect non-periodicity, and then gates the delivery of the treatment radiation based on the detection of non-periodicity. In other embodiments, instead of, or in addition to, controlling the delivery of radiation, the processing unit 54 may be configured to control the gantry 12 (e.g., stop, accelerate, or decelerate the gantry 12), and/or to position the patient support 14, based on the determined amplitude and/or phase, or detection of non-periodicity. In further embodiments, the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target.; Note the processing unit 54 may cause the radiation source 20 to deliver radiation, or to stop a delivery of radiation, when the determined phase is within a prescribed phase range; and Note the processing unit 54 may be configured to control the gantry 12 and/or the radiation source 20 to track a movement of a target so that the treatment beam will follow the movement of the target;].
Regarding claims 14-15, FILIBERTI discloses a target (28) irradiated by beam (26) from a rotating gantry (12).
     	But FILIBERTI fails to disclose determining an estimate of an actual intended dose received by the target by reconstructing a dose given for each of the plurality of ranges of gantry angles; or determining the estimate using a weighted sum of the dose given for each of the plurality of ranges of gantry angles.

determining an estimate of an actual intended dose received by the target by reconstructing a dose given for each of the plurality of ranges of gantry angles [0091-0104]; and
determining the estimate using a weighted sum of the dose given for each of the plurality of ranges of gantry angles [0091-0104] 
[0091] Advantageously, the processing unit 102 is configured to execute the computer usable program code to ];  
[0092] pre-compute a dictionary composed of a list (or set) of possible dose shots' locations, incidence angles, sizes and shapes (step 10), ]; 
[0093] define by the user the desired dose in the target area and potential additional constraints, for instance on the areas to be protected from too high dose radiation (step 20), ]; 
[0094] solve a convex problem to determine the plan, i.e. to find which of those shots, and with which weights, will be actually used (steps 30, 40 and 50). ]; 
[0095] In one preferred embodiment, the set of pre-computed dose shots (step 10) can be located on a discrete three-dimensional (3D) grid of fixed resolution in a 3D space. ]; 
[0096] As discussed, the first step of FIG. 1 (step 10) is to build a list dictionary of possible dose shots (or dose distributions patterns) located (centered) at all possible locations and incidence angles on a 3D grid, or a subset of them (e.g. those located only within the target area). ]; 
[0097] In one preferred embodiment, two consecutive locations on this grid in each of the three dimensions are spaced by a distance less than 1 mm, e.g. 0.5 mm. ]; 
[0098] The dictionary is thus the set of functions  [a.sup.j].sub.j=1.sup.N ]; 
[0099] with N denoting the size of the dictionary. ]; 
[0100] Each component a.sup.j of the dictionary will be named "atom".  ];
The complete dose distribution can be calculated as the weighted sum of the contributions from each atom. The dose d at any point (x, y, z) of the 3D space can be computed as  d ( x , y , z ) = j = 1 N s j a j ( x , y , z ) 
where s.sub.j denotes the weight associated to the j-th atom. ];
   	[0102] For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation. ].
 [0103] As another example, for a given LINAC location and orientation, the beam going through a multi-leave collimator can be discretized as a series of small discrete "beamlets", parallel to each other, each of them with their own weight that has to be determined. For specific newer systems, dose rate modulation can also be discretized. ];
[0104] In one preferred embodiment, this step can be performed by considering pre-calculated individual dose profiles, produced by a set of individual beams with different locations, orientations, sizes and shapes, and by translating them to all the considered grid points. This step can also be performed by taking into account the physical properties of the patient's anatomy, based for instance on the medical images acquired for the planning. ].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of FILIBERTI, with the claimed dose distribution estimating/planning, as taught by Martin, to use by combining prior art elements according to known dose distribution estimating/planning  methods to yield predictable dose distribution estimating/planning results (i.e., to minimize/prevent over exposure).

Regarding claim 16, FILIBERTI discloses wherein the current gantry (12) angle is an 
In regards to claim 16, FILIBERTI differs from the claimed invention by not showing the wherein the current gantry angle is a “central angle” of the range of gantry angles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the current gantry angle is a “central angle” of the range of gantry angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

     	Regarding claim 18, FILIBERTI discloses that the radiation dose includes a plurality of beamlets (comprising 26 at a certain time/control setting), and wherein a first beamlet of the plurality of beamlets (comprising 26 at a certain time/control setting), has a first intensity (as determined by controller collimator settings per beam 26, at least) for the target (28) at a first patient state of the periodic cycle, a second beamlet of the plurality of beamlets (comprising 26 at a certain time/control setting), has a second intensity  (as determined by controller collimator settings per beam 26, at least) for the target (28) at a second patient state of the periodic cycle [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].
     	Regarding claim 19, FILIBERTI discloses that the patient state includes at least one of a breathing phase [0038] or a target (28) position [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].
     	Regarding claim 20, FILIBERTI discloses that the patient state is a breathing phase calculated from a respiratory cycle [0038] [0007] [0038-0039] [0089] [0091] [0097-0098] [0104] [0247-0248].

Moreover, regarding claim 22, Martin discloses wherein the plurality of predefined spots include a first set of spots having a first spot size [0011] [0014] [0068] [0102] [0104] [0113] and a second set of spots having a second spot size [0011] [0014] [0068] [0102] [0104] [0113], the first spot size larger than the second spot size [0011] [0014] [0068] [0102] [0104] [0113] and wherein each of the first set of spots are located closer to the isocentric axis than each of the second set of spots [0014]
[0011] In the context of the present invention, a shot (or dose shot) is then a radiation dose delivered from a given location, incidence angle, with a given shape and weight. A treatment session can comprise a plurality of shots of different sizes and shapes.];
[0014] For each shot, the user, i.e. the doctor(s) and/or the physicist, has to determine its location and incidence angle in the target area, as well as the size and shape of the irradiation dose to be delivered around the isocentre.]; 
[0068] A dictionary composed by a large set of beams covering totally or partially the set of possible beam locations, incidence angles, sizes and shapes, can be computed. After this computation, a convex optimization problem can be solved to determine the optimal plan, i.e. the optimal subset of those beams as well as their amplitude, so as to meet the defined constraints.]; 
[0102] For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation.]; 
[0104] In one preferred embodiment, this step can be performed by considering pre-calculated individual dose profiles, produced by a set of individual beams with different locations, orientations, sizes and shapes, and by translating them to all the considered grid 
[0113] As optimization criteria, it is find a plan that minimizes a weighted L1 norm of vector s (i.e. the sum of the elements of the vector s) and meets all the dose constraints. The weighted L1 norm of s is closely related to the treatment time. This optimization problem can advantageously be formulated as a convex optimization problem (step 50), as only the weights of the individual dose shots are optimized (in fact simultaneously optimize the locations, sizes, shapes, and weights of the individual dose shots so as to guarantee a dose constraint will result in a non-convex optimization problem). In another embodiment, it is find a plan that minimizes a weighted L0 norm of vector s (i.e. the number of the elements of the vector s that are different from zero) and meets all the dose constraints. In another embodiment, it is find a plan that minimizes a weighted L2 norm of vector s and meets all the dose constraints.].


2.	Claims 17 and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over FILIBERTI et al. (US 20180185671 A1) in view of Martin et al. (US 20150360052 A1); hereinafter “the combined references”, as applied to claim 12 above, and further in light of Lee et al. (US 20190111284 A1).
	Regarding claim 17, Martin discloses that for the current gantry angle, determining a plurality of predefined spots in the target, wherein the plurality of predefined spots are configured in a 
ordering the plurality of predefined spots in the 
wherein delivering the radiation dose includes delivering a plurality of beamlets according to the 

[0092] pre-compute a dictionary composed of a list (or set) of possible dose shots' locations, incidence angles, sizes and shapes (step 10), ]; 
[0093] define by the user the desired dose in the target area and potential additional constraints, for instance on the areas to be protected from too high dose radiation (step 20), ]; 
[0094] solve a convex problem to determine the plan, i.e. to find which of those shots, and with which weights, will be actually used (steps 30, 40 and 50). ]; 
[0095] In one preferred embodiment, the set of pre-computed dose shots (step 10) can be located on a discrete three-dimensional (3D) grid of fixed resolution in a 3D space. ]; 
[0096] As discussed, the first step of FIG. 1 (step 10) is to build a list dictionary of possible dose shots (or dose distributions patterns) located (centered) at all possible locations and incidence angles on a 3D grid, or a subset of them (e.g. those located only within the target area). ]; 
[0097] In one preferred embodiment, two consecutive locations on this grid in each of the three dimensions are spaced by a distance less than 1 mm, e.g. 0.5 mm. ]; 
[0098] The dictionary is thus the set of functions  [a.sup.j].sub.j=1.sup.N ]; 
[0099] with N denoting the size of the dictionary. ]; 
[0100] Each component a.sup.j of the dictionary will be named "atom".  ];
[0101] The complete dose distribution can be calculated as the weighted sum of the contributions from each atom. The dose d at any point (x, y, z) of the 3D space can be computed as  d ( x , y , z ) = j = 1 N s j a j ( x , y , z ) 
where s.sub.j denotes the weight associated to the j-th atom. ];
   	[0102] For example, for a given system using a rotating gantry and a moving couch, the dictionary can be obtained by discretizing the rotation angles of the gantry and the positions of the coach to create a discrete grid on the sphere and considering different beam sizes and shapes for each discrete location and orientation. ].
 [0103] As another example, for a given LINAC location and orientation, the beam going through a multi-leave collimator can be discretized as a series of small discrete "beamlets", parallel to each other, each of them with their own weight that has to be determined. For specific newer systems, dose rate modulation can also be discretized. ];
[0104] In one preferred embodiment, this step can be performed by considering pre-calculated individual dose profiles, produced by a set of individual beams with different locations, orientations, sizes and shapes, and by translating them to all the considered grid points. This step can also be performed by taking into account the physical properties of the patient's anatomy, based for instance on the medical images acquired for the planning. ].
     	But the combined references fail to explicitly disclose wherein the plurality of predefined spots are configured in a spiral pattern.
Lee, however, discloses a radiotherapy system that irradiates in various patterns of spots (figs. 30-2) and 
that the plurality of predefined spots (3010) are configured in the spiral pattern (fig. 31); 
[0347] Referring now to FIG. 31, an example of beam progression control using a multi-axis control system 3100 is illustrated. In this example, the progression of the treatment beam 269 from tumor voxel to tumor voxel: (1) initiates at least one treatment voxel diameter from an edge of the tumor 220; (2) scans in at least three directions, such as relative motions of down, then left, then up; (3) scans in at least four directions, such as relative motions of up, then right, then down, then left; (4) scans in opposite directions as a function of time, such as left and then right and/or in and then out; (5) scans along one axis at one time and along two axes at a second time; (6) scans along three axes at a time, such as diagonally into the tumor 220; and (7) combines scanning steps described herein.].


Regarding claim 21, the combined references disclose the elements of claim 17, see previous.
     	But the combined references fail to explicitly disclose wherein the plurality of predefined spots are ordered in the spiral pattern with a clockwise direction for the range of gantry angles and wherein a second plurality of predefined spots are ordered in a spiral pattern with a counterclockwise direction for a second range of gantry angles.
Lee, however, discloses a radiotherapy system that irradiates in various patterns of spots (figs. 30-2) and 
that the plurality of predefined spots (3010) are ordered in the spiral pattern (fig. 31) with a clockwise direction for the range of gantry angles and wherein a second plurality of predefined spots (3010) are ordered in a spiral pattern (see fig. 31) with a counterclockwise direction for a second range of gantry angles (Note the gantry angles are not claimed to be distinct or different); 
[0347] Referring now to FIG. 31, an example of beam progression control using a multi-axis control system 3100 is illustrated. In this example, the progression of the treatment beam 269 from tumor voxel to tumor voxel: (1) initiates at least one treatment voxel diameter from an edge of the tumor 220; (2) scans in at least three directions, such as relative motions of down, then left, then up; (3) scans in at least four directions, such as relative motions of up, then right, then down, then left; (4) scans in opposite directions as a function of time, such as left and then right and/or in and then out; (5) scans along one axis at one time and along two axes at a 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with the above claimed irradiation spot patterns and gantry angles, as taught by Lee, to use by combining prior art radiotherapy irradiation system according to known spot pattern scanning methods to yield predictable target irradiation and treatment results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881